Exhibit 10.1

PINNACLE ENTERTAINMENT, INC.

RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (together with the attached grant notice (the
“Grant Notice”), the “Agreement”) is made and entered into as of the date set
forth on the Grant Notice by and between Pinnacle Entertainment, Inc., a
Delaware corporation (the “Company”), and the individual (the “Grantee”) set
forth on the Grant Notice.

A. Pursuant to the Pinnacle Entertainment, Inc. 2005 Equity and Performance
Incentive Plan (the “Plan”), the Committee has determined that it is to the
advantage and best interest of the Company to grant to Grantee shares of the
Common Stock of the Company (the “Shares”) set forth on the Grant Notice, and in
all respects subject to the terms, definitions and provisions of the Plan, which
is incorporated herein by reference.

B. Unless otherwise defined herein, capitalized terms used in this Agreement
shall have the meanings set forth in the Plan.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Grantee and the Company hereby agree as follows:

1. Grant and Terms of Shares.

1.1 Grant of Shares. Pursuant to the Grant Notice, the Company has granted to
the Grantee, subject to the terms and conditions set forth in the Plan and this
Agreement, the number of shares of the Common Stock of the Company set forth on
the Grant Notice.

1.2 Vesting. As of the date of grant set forth in the Grant Notice, all of the
Shares shall be unvested, and shall become vested only in accordance with the
schedule set forth in the Grant Notice. Notwithstanding the foregoing, on the
termination of Grantee’s Continuous Status as an Employee, Director or
Consultant for any reason, with or without cause, including as a result of death
or Disability, the Shares shall vest or be terminated and cancelled on the same
basis as provided for unvested stock options in Grantee’s then applicable
employment agreement with the Company (the “Employment Agreement”). If
employment is terminated for Cause, all of the Grantee’s Shares may be
immediately terminated and canceled, in the Committee’s discretion.

2. General Restrictions on Transfer of Shares.

2.1 No Transfers of Unvested Shares. In no event shall the Grantee transfer any
Shares that are not vested (or any right or interest therein) to any person in
any manner whatsoever, whether voluntarily or by operation of law or otherwise.

2.2 Invalid Sales. Any purported transfer of Shares made without fully complying
with all of the provisions of this Agreement shall be null and void and without
force or effect.

3. Compliance with Applicable Laws.

No Shares will be issued pursuant to this Agreement unless and until there shall
have been full compliance with all applicable requirements of the Securities Act
of 1933, as

 

- 1 -



--------------------------------------------------------------------------------

amended (whether by registration or satisfaction of exemption conditions), all
applicable laws, and all applicable listing requirements of any national
securities exchange or other market system on which the Common Stock is then
listed.

4. General.

4.1 Governing Law. This Agreement shall be governed by and construed under the
laws of the state of Delaware applicable to Agreements made and to be performed
entirely in Delaware, without regard to the conflicts of law provisions of
Delaware or any other jurisdiction.

4.2 Notices. Any notice required or permitted under this Agreement shall be
given in writing by express courier or by postage prepaid, United States
registered or certified mail, return receipt requested, to the address set forth
below or to such other address for a party as that party may designate by 10
days advance written notice to the other parties. Notice shall be effective upon
the earlier of receipt or 3 days after the mailing of such notice.

 

If to the Company:

  

Pinnacle Entertainment, Inc.

3800 Howard Hughes Parkway

Las Vegas, Nevada 89109

Attention: General Counsel

If to Grantee, at the address set forth on the Company’s records.

4.3 Legend. In addition to any other legend which may be required by agreement
or applicable laws, each share certificate representing Shares shall have
endorsed upon its face a legend in substantially the form set forth below:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO VESTING CONDITIONS AND
CERTAIN RESTRICTIONS ON TRANSFER, SALE AND HYPOTHECATION. A COMPLETE STATEMENT
OF THE TERMS AND CONDITIONS GOVERNING SUCH RESTRICTIONS IS SET FORTH IN AN
AGREEMENT, DATED AS OF _______________, A COPY OF WHICH IS ON FILE AT THE
CORPORATION’S PRINCIPAL OFFICE.

4.4 Deposit of Certificates. In order to ensure that the Grantee complies with
the provisions of this Agreement, and that no transfers of Shares are made in
violation hereof, all certificates representing all unvested Shares shall be
deposited with the Company or its designee. As Shares become vested,
certificates evidencing such Shares shall be delivered to Grantee.

4.5 Community Property. Without prejudice to the actual rights of the spouses as
between each other, for all purposes of this Agreement, the Grantee shall be
treated as agent and attorney-in-fact for that interest held or claimed by his
or her spouse with respect to any Shares and the parties hereto shall act in all
matters as if the Grantee was the sole owner of such Shares. This appointment is
coupled with an interest and is irrevocable.

 

- 2 -



--------------------------------------------------------------------------------

4.6 Modifications. This Agreement may be amended, altered or modified only by a
writing signed by each of the parties hereto.

4.7 Application to Other Stock. In the event any capital stock of the Company or
any other corporation shall be distributed on, with respect to, or in exchange
for shares of Common Stock as a stock dividend, stock split, reclassification or
recapitalization in connection with any merger or reorganization or otherwise,
all restrictions, rights and obligations set forth in this Agreement shall apply
with respect to such other capital stock to the same extent as they are, or
would have been applicable, to the Shares on or with respect to which such other
capital stock was distributed.

4.8 Additional Documents. Each party agrees to execute any and all further
documents and writings, and to perform such other actions, which may be or
become reasonably necessary or expedient to be made effective and carry out this
Agreement.

4.9 No Third-Party Benefits. Except as otherwise expressly provided in this
Agreement, none of the provisions of this Agreement shall be for the benefit of,
or enforceable by, any third-party beneficiary.

4.10 Successors and Assigns. Except as provided herein to the contrary, this
Agreement shall be binding upon and inure to the benefit of the parties, their
respective successors and permitted assigns.

4.11 No Assignment. Except as otherwise provided in this Agreement, the Grantee
may not assign any of his or her rights under this Agreement without the prior
written consent of the Company, which consent may be withheld in its sole
discretion. The Company shall be permitted to assign its rights or obligations
under this Agreement, but no such assignment shall release the Company of any
obligations pursuant to this Agreement.

4.12 Equitable Relief. The Grantee acknowledges that, in the event of a
threatened or actual breach of any of the provisions of this Agreement, damages
alone will be an inadequate remedy, and such breach will cause the Company
great, immediate and irreparable injury and damage. Accordingly, the Grantee
agrees that the Company shall be entitled to injunctive and other equitable
relief, and that such relief shall be in addition to, and not in lieu of, any
remedies they may have at law or under this Agreement.

4.13 Arbitration.

4.13.1 General. Any controversy, dispute, or claim between the parties to this
Agreement, including any claim arising out of, in connection with, or in
relation to the formation, interpretation, performance or breach of this
Agreement shall be settled exclusively by arbitration, before a single
arbitrator, in accordance with this section 4.13 and the then most applicable
rules of the American Arbitration Association. Judgment upon any award rendered
by the arbitrator may be entered by any state or federal court having
jurisdiction thereof. Such arbitration shall be administered by the American
Arbitration Association. Arbitration shall be the exclusive remedy for
determining any such dispute, regardless of its nature. Notwithstanding the
foregoing, either party may in an appropriate matter apply to a court for
provisional relief, including a temporary restraining order or a preliminary
injunction, on the ground that the award to which the applicant

 

- 3 -



--------------------------------------------------------------------------------

may be entitled in arbitration may be rendered ineffectual without provisional
relief. Unless mutually agreed by the parties otherwise, any arbitration shall
take place in the City of Las Vegas.

4.13.2 Selection of Arbitrator. In the event the parties are unable to agree
upon an arbitrator, the parties shall select a single arbitrator from a list of
nine arbitrators drawn by the parties at random from a list of nine persons (who
shall be retired judges or corporate or litigation attorneys experienced in
stock options and buy-sell agreements) provided by the office of the American
Arbitration Association having jurisdiction over the City of Las Vegas. If the
parties are unable to agree upon an arbitrator from the list so drawn, then the
parties shall each strike names alternately from the list, with the first to
strike being determined by lot. After each party has used four strikes, the
remaining name on the list shall be the arbitrator. If such person is unable to
serve for any reason, the parties shall repeat this process until an arbitrator
is selected.

4.13.3 Applicability of Arbitration; Remedial Authority. This agreement to
resolve any disputes by binding arbitration shall extend to claims against any
parent, subsidiary or affiliate of each party, and, when acting within such
capacity, any officer, director, shareholder, employee or agent of each party,
or of any of the above, and shall apply as well to claims arising out of state
and federal statutes and local ordinances as well as to claims arising under the
common law. In the event of a dispute subject to this paragraph, the parties
shall be entitled to reasonable discovery subject to the discretion of the
arbitrator. The remedial authority of the arbitrator (which shall include the
right to grant injunctive or other equitable relief) shall be the same as, but
no greater than, would be the remedial power of a court having jurisdiction over
the parties and their dispute. The arbitrator shall, upon an appropriate motion,
dismiss any claim without an evidentiary hearing if the party bringing the
motion establishes that he or it would be entitled to summary judgement if the
matter had been pursued in court litigation. In the event of a conflict between
the applicable rules of the American Arbitration Association and these
procedures, the provisions of these procedures shall govern.

4.13.4 Fees and Costs. Any filing or administrative fees shall be borne
initially by the party requesting arbitration. The Company shall be responsible
for the costs and fees of the arbitration, unless the Grantee wishes to
contribute (up to 50%) of the costs and fees of the arbitration. Notwithstanding
the foregoing, the prevailing party in such arbitration, as determined by the
arbitrator, and in any enforcement or other court proceedings, shall be
entitled, to the extent permitted by law, to reimbursement from the other party
for all of the prevailing party’s costs (including but not limited to the
arbitrator’s compensation), expenses, and attorneys’ fees.

4.13.5 Award Final and Binding; Severability. The arbitrator shall render an
award and written opinion, and the award shall be final and binding upon the
parties. If any of the provisions of this paragraph, or of this Agreement, are
determined to be unlawful or otherwise unenforceable, in whole or in part, such
determination shall not affect the validity of the remainder of this Agreement,
and this Agreement shall be reformed to the extent necessary to carry out its
provisions to the greatest extent possible and to insure that the resolution of
all conflicts between the parties, including those arising out of statutory
claims, shall be resolved by neutral, binding arbitration. If a court should
find that the arbitration provisions of this Agreement are not absolutely
binding, then the parties intend any

 

- 4 -



--------------------------------------------------------------------------------

arbitration decision and award to be fully admissible in evidence in any
subsequent action, given great weight by any finder of fact, and treated as
determinative to the maximum extent permitted by law.

4.14 Headings. The section headings in this Agreement are inserted only as a
matter of convenience, and in no way define, limit, extend or interpret the
scope of this Agreement or of any particular section.

4.15 Number and Gender. Throughout this Agreement, as the context may require,
(a) the masculine gender includes the feminine and the neuter gender includes
the masculine and the feminine; (b) the singular tense and number includes the
plural, and the plural tense and number includes the singular; (c) the past
tense includes the present, and the present tense includes the past; and
(d) references to parties, sections, paragraphs and exhibits mean the parties,
sections, paragraphs and exhibits of and to this Agreement.

4.16 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

4.17 Complete Agreement. The Grant Notice, this Agreement and the Plan
constitute the parties’ entire agreement with respect to the subject matter
hereof and supersede all agreements, representations, warranties, statements,
promises and understandings, whether oral or written, with respect to the
subject matter hereof.

 

- 5 -



--------------------------------------------------------------------------------

PINNACLE ENTERTAINMENT, INC. - RESTRICTED STOCK GRANT NOTICE

(2005 Equity and Performance Incentive Plan)

Pinnacle Entertainment, Inc. (the “Company”), pursuant to its 2005 Equity and
Performance Incentive Plan (the “Plan”), hereby grants to Grantee the number of
Shares of the Company set forth below (the “Shares”). The Shares are subject to
all of the terms and conditions as set forth in this Grant Notice, the
Restricted Stock Agreement (the “Agreement”) which is attached hereto, and the
Plan (a copy of which has been made available to you). The Agreement and the
Plan are deemed to be incorporated herein in their entirety.

 

Grantee:

   ____________________________

Date of Grant:

   ____________________________

Initial Vesting Date:

   ____________________________

Number of Shares of Common Stock:

   ____________________________

Vesting Schedule: Subject to the restrictions and limitations of the Agreement
and the Plan, the Shares shall vest with respect to     % of the Shares subject
to this Grant Notice on the Initial Vesting Date. On each subsequent anniversary
of the Initial Vesting Date, the Shares shall become vested with respect to an
additional     % of the Shares subject to this Grant Notice.

Acceleration of Vesting Upon a Change of Control: Upon a Change of Control (as
defined in the Grantee’s Employment Agreement; or, if such agreement has no such
definition, then as defined in the Plan), the Shares shall fully vest and all
restrictions and limitations on the Shares shall lapse.

Additional Terms/Acknowledgements: The undersigned Grantee acknowledges receipt
of, and has read and understands and agrees to, this Grant Notice, the Agreement
and the Plan. Grantee further acknowledges that as of the Date of Grant, this
Grant Notice, the Agreement and the Plan set forth the entire understanding
between Grantee and the Company regarding the grant by the Company of the Shares
referred to in this Grant Notice. Grantee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Board or the
Committee upon any questions arising under this Grant Notice, the Agreement or
the Plan.

 

PINNACLE ENTERTAINMENT, INC.     GRANTEE:

By:

             

Signature

     

Signature

Title:

        

Date:

    

Date:

          

ATTACHMENT: Restricted Stock Agreement

SPOUSE OF GRANTEE:

Spouse has read and understands this Grant Notice, the Agreement and the Plan
and is executing this Grant Notice to evidence Spouse’s consent and agreement to
be bound by all of the terms and conditions of this Grant Notice, the Agreement
and the Plan (including those relating to the appointment of the Grantee as
agent for any interest that Spouse may have in the Shares).

 

            Signature     Date

Grantee Address:

      

 

- 6 -